The plaintiff's remedy is an application to the probate court to vacate the decree accepting the commissioner's report which it is alleged was obtained by fraud. Moore v. Carpenter, 63 N.H. 65, 66; Clough v. Moore,63 N.H. 111, 113; McDermott v. Hayes, 60 N.H. 9; Ayer v. Messer,59 N.H. 279, *Page 89 
280; Metcalf v. Gilmore, 59 N.H. 417, 437; Warner Bank v. Clement,58 N.H. 533, 534; Flanders v. Lane, 54 N.H. 390, 392; Judge of Probate v. Lane, 51 N.H. 342, 348; Morgan v. Dodge, 44 N.H. 255, 258; Kimball v. Fisk,39 N.H. 110, 120; Parker v. Gregg, 23 N.H. 416, 424, 425; Symmes v. Libbey, Smith (N.H.) 137; Gale v. Nickerson, 144 Mass. 415; Waters v. Stickney, 12 Allen 1. If there is fraud or error in the decree against which the plaintiff is entitled to relief, the probate court, on her petition, can modify or vacate the same and do justice in appropriate proceedings. Ayer v. Messer, supra. If upon such petition and hearing it shall be found that the commissioner's allowance of the disputed claims was obtained by fraud, further hearing can be ordered before him without extension of time for presentation of claims; or, if necessary, the commission may be set aside, and a new one issued which shall be deemed and taken as the original commission. P.S., c. 192, ss. 4, 13; Peabody's Petition, 40 N.H. 342; Parker v. Gregg, supra.
Bill dismissed.
All concurred.